Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant’s arguments and remarks on the basis of prior art have been fully considered and were found persuasive; however upon review and updated search the examiner has provided new art and a new grounds of rejection as presented below.  Further, the examiner notes that the restriction requirement between the method and apparatus still stands as outlined in the petition decision mailed on 04/16/2021, accordingly apparatus claims 12-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to whether the homogenization is the further processing of the treated material, or if there is other processing that is going on in addition to the homogenization.  The claims recite that the invention delivers the treated organic material which has been moisturized and subjected to a vacuum for further processing, and then the next step is homogenizing the material while the material is subject to the vacuum which was previously 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5602035A, herein referred to as Sonnen, and further in view of WO2013092881A2, herein referred to as Sisson, and US20090215000A1, herein referred to as Boots.
Regarding Claim 1, Sonnen discloses method of treating organic material (See Claim 8) comprising: moisturizing organic material to a latent moisture content entrained in the organic material (See Claim 8: “circulating a gas through said conduit and said interior of the container to treat said organic material containing harmful substances”) (See column 3, lines 13-15 and 23-25); subjecting the moisturized organic material to a vacuum below atmospheric pressure for a period of time with the vacuum being sufficiently below atmospheric pressure to bring the latent moisture content to a vaporization point (See col. 3, lines 9-63), and homogenizing the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure (See column 2, lines 20-25, column 3, lines 16-25, claims 5 and 10).
Sonnen is silent wherein with the period of time being sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated organic material; delivering the treated organic material to further processing, wherein moisturizing the organic material specifically comprises adding water to bring the latent moisture content from 75 to 125% of a dry weight of the organic material.
Sisson teaches an analogous invention wherein with the period of time (page 21, lines 8-12) being sufficient to create an internal pressure (page 21, lines 1-4)  in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated organic material (See Claim 1), wherein moisturizing the organic material specifically comprises adding water to bring the latent moisture content from 75 to 125% of a dry weight of the organic material(See Claim 1) (See Claim 4) (See Page 6, lines 4-11) (Sisson discloses that water is added such that the dry matter content by weight is 1-60 weight percent of the total composition weight.  In other words, the moisture weight percent of the total composition would be 99-60 weight percent of the total composition. The claim requires adding moisture to be 75 to 125% of the dry weight.  Sission discloses wherein the total composition is in the range of 1 dry weight percentage to 99 moisture through 60 dry weight percentage to 40 moisture percentage; said in other words that is 66% - 990% moisture content of a dry weight.), for the purpose of providing increased (See abstract), thereby meeting the limitation of the claimed time configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method, as disclosed by Sonnen, with the time configuration, as taught by Sisson, in order to have provided improved yield of organic material.
Boots teaches an analogous invention wherein delivering treated organic material to further processing (rotation of drum delivers for processing from first end to second end while under pressure; Para. 121-129), for the purpose of drying processed material (Para. 127, 129), thereby meeting the limitation of the claimed delivering configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Sonnen in view of Sisson, with the delivering configuration, as taught by Boots, in order to have provided improved drying of processed material.
Claim 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnen in view of Sisson, and Boots, and further in view of US7497392B2, herein referred to as Lee, US5100562A, herein referred to as Proctor, and US20120318017A1, herein referred to as Cheng.
Regarding Claim 2, Sonnen in view of Sisson and Boots discloses the method as defined in claim 1.
Sonnen in view of Sisson, and Boots is silent wherein subjecting the moisturized organic material comprises: operating a vacuum pump in vacuum communication by a conduit with 
Lee teaches an analogous method which uses operating a vacuum pump (44 of Lee) in vacuum communication by a conduit (Claim 4 of Lee) with the moisturized organic material; flowing a vapor stream through the conduit past a heat exchanger inside a collection tank (Claim 4 of Lee), for the purpose of treating organic waste (col. 1, line 7-11 of Lee), meeting the limitation of the claimed vacuum pump, vapor stream, conduit, and collection tank. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method disclosed by Sonnen in view of Sisson, and Boots with the vacuum pump, vapor stream, conduit, and collection tank configuration, as taught by Lee, in order to have provided improved treatment of organic waste.
Proctor teaches an analogous device and method for the purpose of removing moisture from gaseous streams (Abstract of Proctor). The device comprises a cold reservoir adapted to receive the gaseous stream to be treated. The condensed moisture is drained using a system provided with an inlet valve (53 of Proctor), an accumulation volume (space between 53 and 57 of Proctor) and an outlet valve (57 of Proctor). Valves are sequentially operated: when valve 53 is open, valve 57 is closed and vice versa (col. 3, line 30- col. 4, line 2 of Proctor). The limitations of the claimed exchanger inlet, exchanger outlet, temperature, condensation accumulator, first and second level, valve configuration, and moisturizing the organic material includes flowing the moisture from the outlet valve for moisturizing the organic material are met.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Sonnen in view of Sisson, Boots, and Lee, with the exchanger inlet, exchanger outlet, temperature, condensation accumulator, first and second level, valve configuration, and moisturizing the organic material includes flowing the moisture from the outlet valve for moisturizing the organic material, and as taught by Proctor, in order to have provided improved removal of moisture from gaseous streams.
Sonnen in view of Sisson, Boots, Lee, and Proctor only refers to cooling means, citing some external heat exchanger (fig. 1 of Proctor). However, the use of internal heat exchangers in moisture collectors is well known in the art. For example, Cheng teaches (claim 1 of Cheng) (figure 1 of Cheng) a cryogenic moisture collector comprising internal heat exchangers (Abstract of Cheng) increasing temperature of a condensate at an outlet (Para. 28, lines 18-22 of Cheng), for the purpose of collecting moisture, thereby meeting the limitation of the claimed heat exchanger.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, disclosed by Sonnen in view of Sisson, Boots, Lee, and Proctor, with the heat exchanger, as taught by Cheng, in order to have provided improved collection of moisture.

Regarding Claim 3, Sonnen discloses method of treating organic material (See Claim 8), with the organic material moisturized to a latent moisture content entrained in the organic material (See Claim 8: “circulating a gas through said conduit and said interior of the container to treat said organic material containing harmful substances”); subjecting the moisturized organic material to a vacuum below atmospheric pressure for a period of time with the vacuum being sufficiently below atmospheric pressure to bring the latent moisture content to a vaporization point (See col. 3, lines 9-63); homogenizing the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure (See col. 3, line 64 – col. 4, line 5.
Sonnen is silent wherein with the period of time being sufficient to create an internal pressure in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated organic material; delivering the treated organic material to further processing.
Sisson teaches an analogous invention wherein with the period of time (page 21, lines 8-12) being sufficient to create an internal pressure (page 21, lines 1-4)  in the moisturized organic content to rupture cell walls of the moisturized organic material to provide treated (See Claim 1), for the purpose of providing increased yield of organic material (See abstract), thereby meeting the limitation of the claimed time configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the method, as disclosed by Sonnen, with the time configuration, as taught by Sisson, in order to have provided improved yield of organic material.
Boots teaches an analogous invention wherein delivering treated organic material to further processing (Para. 123, 126, 127, 129), for the purpose of drying processed material (Para. 127, 129), thereby meeting the limitation of the claimed delivering configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Sonnen in view of Sisson, with the delivering configuration, as taught by Boots, in order to have provided improved drying of processed material.
Sonnen in view of Sisson, and Boots is additionally silent wherein comprising: flowing a vapor stream through a conduit past a heat exchanger inside a collection tank and while flowing the vapor stream, flowing fluid into an exchanger inlet, through the fluid heat exchanger and out an exchanger outlet, with temperature of the fluid being higher at the exchange outlet than at the exchanger 2Serial No. 15/028,719 inlet to condense a condensed moisture inside the collection tank; passing the condensed moisture inside the collection tank through an inlet valve into a condensation accumulator; closing the inlet valve and opening an outlet valve when the condensed moisture in the condensation accumulator reaches a first level and closing the outlet valve and opening the inlet valve when the condensant in the condensation accumulator reaches a second level, with the second level being below the 
Lee teaches operating a vacuum pump (44 of Lee) in vacuum communication by a conduit (Claim 4 of Lee) with the moisturized organic material; flowing a vapor stream through the conduit past a heat exchanger inside a collection tank (Claim 4 of Lee) for the purpose of treating organic waste (col. 1, line 7-11 of Lee), meeting the limitation of the claimed vacuum pump, conduit, and collection tank.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the invention disclosed by Sonnen in view of Sisson, and Boots, with the vacuum pump, conduit, and collection tank, as taught by Lee, in order to have provided improved treatment of organic material.
Proctor teaches a device and method for the purpose of removing moisture from gaseous streams (Abstract of Proctor). The device comprises a cold reservoir adapted to receive the gaseous stream to be treated. The condensed moisture is drained using a system provided with an inlet valve (53 of Proctor), an accumulation volume (50 of Proctor) and an outlet valve (57 of Proctor). Valves are sequentially operated: when valve 53 is open, valve 57 is closed and vice versa (col. 3, line 30- col. 4, line 2 of Proctor). The limitations of the claimed exchanger inlet, exchanger outlet, temperature, condensation accumulator, level, and valve configuration are met.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Sonnen in view of 
Sonnen in view of Sisson, Boots, Lee, and Proctor only refers to cooling means, citing some external heat exchanger (fig. 1-3). However, the use of internal heat exchangers in moisture collectors is well known in the art. For example, Cheng teaches (claim 1 of Cheng) (figure 1 of Cheng) a cryogenic moisture collector comprising internal heat exchangers (Abstract of Cheng) increasing temperature of a condensate at an outlet compared to an inlet (Para. 28, lines 18-22 of Cheng), for the purpose of collecting moisture, thereby meeting the limitation of the claimed heat exchanger.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, disclosed by Sonnen in view of Sisson, Boots, Lee, and Proctor, with the heat exchanger, as taught by Cheng, in order to have provided improved collection of moisture.

Regarding Claim 4, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 3, wherein opening the outlet valve includes opening a relief valve in fluid communication with the condensation accumulator, and wherein closing the inlet valve comprises providing high and low level switch sensors sensing the first and second levels, with the high level switch sensor closing the inlet valve and the low level switch closing the outlet valve (See col. 3, lines 38-col. 4, line 28 of Proctor).

Regarding Claim 5, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 3 further comprising: supplying the water to a feed tank; flowing the water from the feed tank to a chiller; cooling the water in the chiller; flowing the chilled water from the chiller to the vacuum pump, with the chilled water inside the vacuum pump acting as a seal fluid, with the chilled water blended with the vapor stream inside the vacuum pump; flowing the blended chilled water and the vapor stream from the vacuum pump back to the feed tank; and flowing the chilled water from the chiller into the heat exchanger, with the flowing fluid flowing out of the exchanger and out of the outlet valve moisturizing the organic material (See Fig. 1 of Proctor) (See col. 2, lines 8-45 of Proctor) (44 of Lee).

Regarding Claim 6, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 3 further comprising: heating the moisturized organic material while the moisturized organic material is being subjected to the vacuum below atmospheric pressure to create the vaporization point to between 30 to 17.8°C (Claim 6 of Sisson).

Regarding Claim 7, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 6 wherein homogenizing the moisturized organic material comprises containing the moisturized organic material in a sealed vessel and rotating the sealed vessel with the moisturized organic material contained therein (Claim 13 of Lee).

Regarding Claim 8, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 4 wherein heating comprises heating a working fluid and circulating the heated working fluid in internal conduits in the sealed vessel (Claim 4 of Lee) (Claim 13 of Lee).

Regarding Claim 9, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 3 further comprising: adding heat to the moisturized organic material when an ambient temperature of the moisturized organic material is below the vaporization point (col. 2, line 62-col. 3, line 22 of Lee).

Regarding Claim 10, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 3 wherein moisturizing the organic material comprises adding non-potable water to the organic material (See Claim 18 of Lee).

Regarding Claim 11, Sonnen in view of Sisson, Boots, Lee, Proctor, and Cheng discloses the method as defined in claim 3 further comprising: adding heat for a period of time to the treated organic material sufficient to destroy pathogens in the treated organic material (col. 4, line 63 – col. 5, line 10 of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/
 Examiner, Art Unit 3725                                                                                                                                                                                            
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725